Citation Nr: 0920139	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  03-25 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for a bilateral ankle 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to November 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
bilateral knee and ankle disabilities.  The Veteran 
subsequently initiated and perfected appeals of these 
determinations.  The Veteran also initiated and perfected an 
appeal of the RO's November 2002 denial of service connection 
for bilateral pes planus, claimed as flat feet.  However, in 
an August 2003 rating decision, the RO granted service 
connection for bilateral plantar fasciitis.  As such, at the 
March 2008 hearing, the Veteran clarified that he was no 
longer pursuing a separate claim for pes planus.  See March 
2008 Board Hearing Tr. at 2.

This appeal was previously presented to the Board in April 
2005, August 2006, and October 2007; on each occasion, it was 
remanded for additional development.  It has now been 
returned to the Board.  

In March 2005 the Veteran testified via videoconference 
before a Veterans Law Judge who is no longer with the Board.  
He was subsequently offered and accepted another hearing, and 
in March 2008 testified in person before the undersigned 
Acting Veterans Law Judge, seated at the RO.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.




REMAND

The Veteran alleges his disabilities of the knees and ankles 
result from active military service as an infantryman, 
requiring numerous road marches, runs, and other strenuous 
physical activity.  Service personnel records confirm the 
nature of the Veteran's military service as an infantryman.  
Post-service, he has stated at his personal hearings and 
within his written statements that he has experienced chronic 
and recurrent pain of the bilateral ankle and knee joints.  
On initial intake examination for VA treatment in June 2002, 
the Veteran was found to have degenerative joint disease 
manifested by arthralgia of the lower extremities, including 
the knees and ankles bilaterally.  However, it is unclear 
whether the diagnosis of degenerative joint disease was 
rendered based on X-rays or merely the Veteran's own reported 
history.  Nevertheless, the evidence of record is sufficient 
to raise VA's duty to provide a VA medical examination and 
opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008).  

A VA orthopedic examination was in fact afforded the Veteran 
in September 2005; however, on review the Board finds this 
examination report inadequate, and therefore a new 
examination must be afforded him.  Although the examiner 
indicated that the Veteran has "bilateral joint 
discomforts" and "chronic" knee and ankle pain, he did not 
indicate whether a specific knee or joint disability was 
present.  Such determination is crucial because without a 
diagnosed or identifiable underlying malady or condition, 
ankle and knee pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

Moreover, the September 2005 VA examiner's opinion was 
inconclusive in that the examiner determined that the 
Veteran's knee and ankle pain "may or may not be" 
associated with his military service.  As such, the opinion 
is of little probative value and another medical nexus 
opinion must be obtained.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (observing that evidence which is speculative, general 
or inconclusive in nature cannot support a claim).

The Veteran also indicated at his most recent Board hearing 
that he receives regular treatment for his claimed knee and 
ankle disabilities at the Columbia VA Medical Center (VAMC).  
See March 2008 Board Hearing Tr. at 10.  The most recent 
outpatient treatment records from this facility currently 
associated with the claims file date from March 2008.  On 
remand, updated records from the Columbia VAMC should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from 
March 2008 to the present pertaining to 
the Veteran from the Columbia VAMC.  

2.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of his claimed bilateral knee and 
ankle disabilities.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After conducting an 
examination of the Veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should specifically 
identify each knee and/or ankle disability 
found.  If no disabilities of the knees 
and/or ankles are identified, the examiner 
should so state.  For each current knee 
and/or ankle disability present, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that such 
disability is related to the Veteran's 
military service, to include his in-
service duties as an infantryman.  A 
report of the examination should be 
prepared and associated with the Veteran's 
VA claims folder.  The examiner is 
requested to explain any opinion provided, 
and to include supporting references to 
the Veteran's medical record.  

3.  Thereafter, readjudicate the issues on 
appeal.  If any of the benefits sought on 
appeal remain denied, in whole or in part, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

